Name: Commission Regulation (EEC) No 1253/81 of 11 May 1981 amending Regulation (EEC) No 3265/80 in respect 'inter alia' of quantities of butter for export to Poland
 Type: Regulation
 Subject Matter: marketing;  Europe;  trade;  trade policy;  processed agricultural produce
 Date Published: nan

 12. 5 . 81 Official Journal of the European Communities No L 126/ 11 COMMISSION REGULATION (EEC) No 1253/81 of 11 May 1981 amending Regulation (EEC) No 3265/80 in respect inter alia of quantities of butter for export to Poland HAS ADOPTED THIS REGULATION : Article 1 The following Article 9b is inserted in Regulation (EEC) No 3265/80 : 'Article 9b The quantities of butter referred to in Article 1 ( 1 ) and (3) shall be supplemented by a quantity of 2 000 tonnes, which the German intervention agency shall offer for sale under the same arrange ­ ments as those laid down in this Regulation for the quantity referred to in Article 1 (3), subject to the following special conditions : 1 . This additional quantity shall be sold ex cold ­ store, at 145 ECU per 100 kilograms. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( j ), as last amended by the Act of Accession of Greece, and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (2 ), as last amended by Regulation (EEC) No 1272/79 (3 ), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 3265/80 (4), as amended by Regulation (EEC) No 538 /81 (5), provides for the supply by the Community to Poland of 30 000 tonnes of butter before 1 July 1981 ; Whereas, in response to a request from the Polish authorities, the quantity to be made available by the German intervention agency should be increased and, in respect of the additional quantity, the time limits fixed in Regulation (EEC) No 3265/80 for taking delivery and exporting of the relevant butter and its selling price should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, 2 . For this quantity : (a) the export security referred to in Article 3 ( 1 ) shall be 178 ECU per 100 kilograms ; (b) the withdrawal referred to in the first sub ­ paragraph of Article 3 (2) must take place before 1 July 1981 , the date given in the third subparagraph being also replaced by that of 1 July 1981 ; (c) the export operation referred to in Article 3 (3) must take place before 1 August 1981 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 May 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 169, 18 . 7 . 1968 , p . 1 . (3) OJ No L 161 , 29 . 6 . 1979, p. 13 . (4 ) OJ No L 342, 17 . 12 . 1980 , p . 28 . ( 5 ) OJ No L 39 . 12 . 2 . 1981 , p . 26 .